                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    VIRGIL AMSTRONG,                                   CASE NO. C18-00845-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    DEPUTY C. WHALEN et al.,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   date and related pre-trial deadlines (Dkt. No. 18). Having considered the motion and the relevant
19   record, the Court hereby GRANTS the motion and ORDERS that:
20          1. The jury trial is continued to June 8, 2020;
21          2. All pre-trial orders must be filed by May 29, 2020;
22          3. Any mediation must be completed by March 2, 2020;
23          4. All trial briefs must be submitted by June 4, 2020;
24          5. All proposed voir dire/jury instructions must be submitted by June 4, 2020;
25          6. The discovery cutoff is February 7, 2020;
26          7. The deadline for filing dispositive motions is March 9, 2020.


     MINUTE ORDER
     C18-00845-JCC
     PAGE - 1
 1         DATED this 4th day of September 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-00845-JCC
     PAGE - 2
